Judgment reversed upon the law and the facts, and a new trial granted, costs to abide the event, unless the defendants stipulate, within ten days from the entry of the order herein, that the verdict be reduced to $9,833.33 and the judgment modified accordingly. If such stipulation be given, the judgment as so modified is unanimously affirmed, with costs. The respondent company failed to connect the proof of the amounts paid by it, as testified to by its bookkeeper, with any evidence of the necessity for such payments and the reasonable value of the work and materials used in making good its damage. The only proof of damage which satisfies this requirement is the value of the rubble, $1,900, the value of the work of clearing up the debris, $3,500, and the amount paid by the respondent company to plaintiff on the contract, $4,433.33, making a total of $9,833.33, to which amount the verdict should be reduced, or a new trial granted. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.